IN THE SUPREME COURT OF GUAM



   DAVID WAATHDAD; KINASIRO K. ALBERT; RENSPER ALPET;
 IASINDA R. ALPET; SINO ANIS; FLORENZO H. ATAN; THANKYOU
ERAM; ROSENTA IFRAIM; SMITHER D. EZRA; SILIHNER G. FRED;
MARGARET L. FANOWAY; MARTINA FINE JOSEPH, Individually and
as the Special Administrator of the Estate of Rainis Rangi, Deceased; PAUL
  KARGON; MARTINA RUEMAU; DARIA KOSAM; JOHN LIGMAW;
 MARIA T. LIGMAW; MARSALA D. MARTIN; SONTAG H. MARTIN;
   T’NEL MORI; LYNN OTWII AKA “LYNN OTIWII”; TAKASHI C.
   UNTUN; MARTIN RAYMOND; INOCENTA RAYMOND; ALEX H.
     RUBEN; FELISA B. RUBEN; KEROPIM SHAREP; TOMININA
TAKEIOSHY; JENNIFER D. TOPACIO; GERRY L. TOPACIO; DIVINA
        VAIAU; STANLEY YANFAG; and ROSEMARY YANFAG,
                             Plaintiffs-Appellants,

                                      v.

                             CYFRED, LTD.,
                             Defendant-Appellee.


                      Supreme Court Case No. CVA19-013
                         (consolidated with CVA20-006)
                      Superior Court Case No. CV0735-18


                                 OPINION


                          Cite as: 2021 Guam 24

                    Appeal from the Superior Court of Guam
                     Argued and submitted on April 6, 2021
                          Via Zoom video conference
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                   Page 2 of 25


 Appearing for Plaintiffs-Appellants:             Appearing for Defendant-Appellee:
 Wayson W.S. Wong, Esq.                           Curtis C. Van de veld, Esq.
 Law Offices of Wayson Wong, APC                  The Vandeveld Law Offices, P.C.
 GCIC Bldg.                                       Gill & Perez House
 414 W. Soledad Ave., Ste. 808                    123 Hernan Cortes Ave.
 Hagåtña, GU 96910                                Hagåtña, GU 96910
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                            Page 3 of 25


BEFORE: F. PHILIP CARBULLIDO, Chief Justice; ROBERT J. TORRES, Associate Justice;
and KATHERINE A. MARAMAN, Associate Justice.


TORRES, J.:

[1]     Plaintiffs-Appellants David Waathdad et al. (collectively, the “Homeowners”) appeal five

separate and related orders arising from the Superior Court’s grant of partial summary judgment

for Defendant-Appellee Cyfred, Ltd. (“Cyfred”), which held that the Homeowners could not offset

their unliquidated, contingent, and non-mutual claim for alleged attorney’s fees against Cyfred’s

liquidated claims. The related orders include: an order dissolving a preliminary injunction that

had enjoined Cyfred from conducting non-judicial foreclosures of the Homeowners’ lots; an order

denying the Homeowners’ motion for reconsideration; an order finding entry of judgment

appropriate, and the final judgment. The Homeowners’ central claim is that the trial court erred

in granting partial summary judgment because there were material disputes of fact on whether

Cyfred was insolvent to allow an equitable exception to the general rules of setoff.

[2]     We affirm the grant of partial summary judgment and all the related orders originating from

it.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

[3]     This appeal centers on a grant of partial summary judgment, the ramifications of which led

to the dissolution of a preliminary injunction that had enjoined Cyfred from conducting non-

judicial foreclosures of lots in the Gill-Baza Subdivision (“Subdivision”) belonging to some of the

Homeowners. It also arises from a settlement agreement reached between the parties, and others,

following years of litigation over Cyfred’s failure to install sewer lines on other lots it sold to the

Homeowners in the Subdivision. See United Pac. Islanders’ Corp. v. Cyfred, Ltd., 2017 Guam 6;

Nat’l Union Fire Ins. Co. of Pittsburgh v. Cyfred, Ltd., 2015 Guam 7; Sananap v. Cyfred, Ltd.
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                                        Page 4 of 25


(Sananap IV), 2011 Guam 22; Sananap v. Cyfred, Ltd. (Sananap III), 2011 Guam 21; Yanfag v.

Cyfred, Ltd., 2009 Guam 16; Abalos v. Cyfred, Ltd. (Abalos II), 2009 Guam 14; Sananap v. Cyfred,

Ltd. (Sananap II), 2009 Guam 13; Sananap v. Cyfred, Ltd. (Sananap I), 2008 Guam 10; Abalos v.

Cyfred, Ltd. (Abalos I), 2006 Guam 7. Unlike prior cases, this appeal concerns determinations

over the Homeowners’ ability to offset amounts they believe Cyfred owes them in attorney’s fees

against payments they owe Cyfred for other lots in the Subdivision sold to them; it does not

concern the Homeowners’ original lots, which have been the subject of prior litigation. Because

of the protracted legal and factual history of litigation about the Subdivision, we recite only those

facts pertaining to the specific lots and that are most relevant to this appeal.

[4]     As part of a settlement agreement reached in prior litigation, the Homeowners each

acquired a second lot1 in the Subdivision via promissory notes they executed with Cyfred.2 The

promissory notes required that each of the Homeowners pay Cyfred $4,500 at $450 per year over

ten years. The Homeowners collectively owed Cyfred $11,700 per year (26 lots x $450 per year).

To secure their respective promissory notes, the Homeowners obtained mortgages in favor of

Cyfred, which allowed Cyfred the option to foreclose by non-judicial foreclosure the

Homeowners’ second lots upon a default under the respective promissory notes and mortgages.

[5]     In March 2017, the Homeowners “decided to offset about $49,700 in attorney’s fees Cyfred

should owe” to them rather than pay the annual payments on the promissory notes for the second

lots. Record on Appeal (“RA”), tab 1 at 4 (Compl., July 26, 2018). The Homeowners’ attorney

wrote to Cyfred to propose a settlement to avoid any foreclosures of the second lots and to offset

the $11,700 in annual payments they owed Cyfred with the amount they believed they were owed


        1
          The second lots were made available to the Homeowners as part of an arrangement involving the installation
of a sewer system on the original lots.
        2
           The settlement agreement reached between the Homeowners and Cyfred also provided that a prevailing
party suing for breach of the agreement may recover his attorney’s fees.
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                                       Page 5 of 25


in attorney’s fees for other litigation. In response to the Homeowners’ nonpayment of the amounts

due to Cyfred under their respective notes and mortgages, Cyfred completed non-judicial

foreclosures of some of the Homeowners’ properties.3

[6]     The Homeowners then sued Cyfred and requested an injunction enjoining it from

conducting further non-judicial foreclosures on their second lots and from disposing of or

transferring the second lots it had bought until their title claims in other litigation were finally

adjudicated. In their complaint, the Homeowners suggested that Cyfred owed them more than

$100,000 in attorney’s fees and costs for Superior Court Case No. CV0934-15 (“UPIC I”) and

Superior Court Case No. CV0073-16 (“UPIC II”)4 and potential future attorney’s fees in Superior

Court Case No. CV0426-18. Cyfred answered the complaint raising several affirmative defenses

and stating that the Homeowners’ “claims for a set off were improper, unwarranted and not

supported by any legitimate debt owed to [the Homeowners] by Cyfred.” RA, tab 55 at 2 (Answer,

Jan. 9, 2019). Cyfred also stated that it “does not owe the [Homeowners] any attorney’s fees and

did not owe them attorney’s fees when they breached their obligations to Cyfred under their

respective promissory notes and mortgages.” Id.; see also RA, tab 56 at 2 (Decl. Francis Gill, Jan.

11, 2019) (“There is no outstanding award of any kind and no judgment for attorney’s fees

whatsoever which is currently owed by Cyfred to any of the [Homeowners] in any action or in any

court; . . . Cyfred does not owe any of the [Homeowners] any amount for attorney’s fees or any

other debt . . . .”).



        3
          Cyfred also completed twelve non-judicial foreclosures for more of the defaulted notes and mortgages
following the trial court’s order that dissolved the previously issued preliminary injunction enjoining Cyfred from
conducting such foreclosures. Cyfred bought all the twelve lots in the June 2019 foreclosure sales and admitted to
purchasing the lots for the 2018 sales.
        4
        UPIC II reached this court twice as Supreme Court Case Nos. CVA17-016 and CVA18-003. Case No.
CVA17-016 was dismissed on January 11, 2018, and CVA18-003 was dismissed on May 3, 2018.
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                                         Page 6 of 25


[7]      Because of a motion for preliminary injunction brought by the Homeowners, the trial court,

finding that the Homeowners would suffer irreparable injury, enjoined Cyfred from conducting

any further non-judicial foreclosures and from disposing of already-foreclosed properties. In doing

so, the trial court expressed concerns that the Homeowners’ setoff claims were “dubious”

considering they have not prevailed in the specific legal actions they cited in their complaint. RA,

tab 18 at 5 (Dec. & Order Mot. Prelim. Inj., Sept. 5, 2018).

[8]      After the preliminary injunction was granted, Cyfred moved for partial summary judgment,

arguing the Homeowners’ central cause of action asserting a setoff fails as a matter of law. The

trial court agreed with Cyfred, granted their motion, and held that “[u]nder general rules governing

setoffs, [the Homeowners] may not assert a setoff when the attorney’s fees that Cyfred, a solvent

entity, may owe is unliquidated, contingent on other litigation, and involves non-mutual parties,

while the debt [the Homeowners] owe Cyfred is liquidated.” RA, tab 73 at 2 (Dec. & Order Def.’s

Mot. Partial Summ. J. (“Summ. J. Order”), Mar. 8, 2019). The trial court also refused to apply

exceptions advanced by the Homeowners to the general rules on setoffs that: (1) allow setoff of

unliquidated damages when the party it is asserted against is insolvent; and (2) allow a contingent

unliquidated claim for setoff to be pleaded as a permissive counterclaim. In making these

determinations, the trial court took judicial notice that in UPIC I5 and UPIC II, which were brought

by some but not all Homeowners, the parties challenging Cyfred did not receive a judgment or

ruling in their favor for attorney’s fees and that both matters were dismissed and closed. The trial

court also took judicial notice that Superior Court Case No. CV0426-18, which involved some of

the Homeowners, was still pending.6


         5
         In UPIC I, the trial court specifically determined that the plaintiffs in that matter, some of whom comprise
the Homeowners in this appeal, were not prevailing parties entitled to an attorney’s fees award.
         6
           We take judicial notice of the dispositions in UPIC I and UPIC II and the pending nature of CV0426-18,
all of which the Homeowners rely on as a basis for their setoff claims. See Guam R. Evid. 201; see also People v.
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                                             Page 7 of 25


[9]       Because of the March 8, 2019 Decision and Order on Cyfred’s moton for partial summary

judgment (“Summary Judgment Order”), the trial court dissolved the preliminary injunction that

had enjoined Cyfred from conducting non-judicial foreclosure sales of the Homeowners’ second

lots and from disposing of already-foreclosed properties. Cyfred then continued non-judicial

foreclosure sales of some of the Homeowners’ second lots, bought the lots itself, and recorded the

resulting foreclosure deeds with itself as the grantee.

[10]      The Homeowners moved for reconsideration of the trial court’s Summary Judgment Order.

However, the court denied the motion, finding that the Homeowners failed to establish grounds

for reconsideration. The Homeowners appealed that decision, the Summary Judgment Order, and

the order that dissolved the preliminary injunction. Cyfred later moved for entry of judgment in

the trial court, to include an award of damages, attorney’s fees, and costs caused by the injunction.

The trial court granted Cyfred’s motion and entered a final judgment for Cyfred,7 which the

Homeowners separately appealed. The court consolidated these appeals into the above-captioned

matter.

                                              II. JURISDICTION

[11]      This court has jurisdiction over appeals from a final judgment of the Superior Court of

Guam. See 48 U.S.C.A. § 1424-1(a)(2) (Westlaw through Pub. L. 117-57 (2021)); 7 GCA §§

3107, 3108(a) (2005).

                                       III. STANDARD OF REVIEW

[12]      A trial court’s decision granting summary judgment is reviewed de novo. Island Eye Ctr.,

Inc. v. Lombard, 2020 Guam 32 ¶ 9; Abalos v. Cyfred Ltd., 2006 Guam 7 ¶ 12. In deciding a


Corpuz, 2019 Guam 1 ¶ 4 n.2; In re N.A., 2001 Guam 7 ¶ 58 (“It is proper to take judicial notice of court files.” (citing
In re S.S., 334 N.W.2d 59, 61 (S.D. 1983))).
          In entering judgment, the trial court awarded Cyfred attorney’s fees and costs, but deferred setting any
          7

amount to such award pending disposition of the appeal.
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                                      Page 8 of 25


summary judgment motion, the court reviews the evidence in a light most favorable to the non-

moving party. Taitano v. Lujan, 2005 Guam 26 ¶ 11. Legal conclusions of the trial court are

reviewed de novo; however, factual determinations are reviewed for clear error. Bautista v. Torres,

2017 Guam 17 ¶ 18 (per curiam).

[13]    We review a trial court’s denial of a motion for reconsideration for an abuse of discretion.

Camacho v. Perez, 2017 Guam 16 ¶ 9; DFS Guam L.P. v. A.B. Won Pat Int’l Airport Auth., 2014

Guam 12 ¶ 10. We find an abuse of discretion where the trial court’s decision “is based on an

erroneous conclusion of law or where the record contains no evidence on which the judge could

have rationally based the decision.” Guam Bar Ethics Comm. v. Maquera, 2001 Guam 20 ¶ 8

(quoting Midsea Indus., Inc. v. HK Eng’g, Ltd., 1998 Guam 14 ¶ 4).

                                              IV. ANALYSIS

[14]    On appeal, the Homeowners raise two sets of arguments stemming from the trial court’s

alleged errors in the Summary Judgment Order (and its related orders) and in the court’s June 20,

2019 Decision and Order on the Homeowners’ motion for reconsideration (“Reconsideration

Order”). As to the Summary Judgment Order, the Homeowners argue the trial court prejudicially

erred in granting summary judgment for Cyfred because: (1) there were genuine issues of material

fact on whether the insolvency exception allowing the Homeowners’ alleged setoff applied; and

(2) the trial court erroneously determined as a matter of law that Guam Rule of Civil Procedure

13(b)8 was inapplicable. Appellants’ First Am. Br. at 19-20 (July 12, 2020). Regarding the

Reconsideration Order, the Homeowners maintain the trial court erred in refusing to find

applicable other grounds for their setoff claim—specifically, their claim of equitable estoppel and



        8
          Rule 13(b) concerns permissive counterclaims and states: “A pleading may state as a counterclaim any
claim against an opposing party not arising out of the transaction or occurrence that is the subject matter of the
opposing party’s claim.” Guam R. Civ. P. 13(b).
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                                            Page 9 of 25


their argument that Cyfred’s ability to potentially become insolvent is a special ground for

equitable relief allowing setoff. Id. at 19. In so arguing, the Homeowners contend that later orders

arising from the Summary Judgment Order, such as the order dissolving the preliminary injunction,

the Reconsideration Order, the trial court’s decision and order for entry of judgment, and the

judgment, be set aside and the preliminary injunction restored. Id. at 20. We review the issues

related to the Summary Judgment Order de novo, before turning to whether the trial court abused

its discretion in denying the Homeowners’ reconsideration motion.

A. Summary Judgment Was Proper9

[15]     In the Summary Judgment Order, the trial court determined that the Homeowners’ claims

for setoff were not a valid cause of action because the amount “Cyfred, a solvent entity, may owe

[the Homeowners] is unliquidated, contingent on other litigation, and involves non-mutual parties,

while the debt [the Homeowners] owe Cyfred is liquidated.” RA, tab 73 at 2 (Summ. J. Order).

The trial court refused to apply two exceptions, adopted in other jurisdictions, to the general rules

of setoff that: (1) allow setoff of unliquidated damages when the party it is asserted against is




         9
           As a preliminary matter, the Homeowners suggest the trial court “erroneously and prejudicially placed [the]
burden on the Homeowners as to the applicability of the equitable exceptions to the setoff rule.” Appellants’ First
Am. Br at 22 (July 12, 2020). However, the Homeowners confuse the burden-shifting mechanism. At the onset,
Cyfred, as the movant, “bears the initial burden to show [on summary judgment] that undisputed facts in the record
support a prima facie entitlement to the relief requested.” DFS Guam L.P. v. A.B. Won Pat Int’l Airport Auth., 2020
Guam 20 ¶ 35 (quoting Hawaiian Rock Prods. Corp. v. Ocean Hous., Inc., 2016 Guam 4 ¶ 27). “If the movant satisfies
this burden, the burden then shifts to the defendant to show that there exists a material question of fact that would
preclude the grant of summary judgment.” Id. Relying on the claims by the Homeowners, which did not initially
allege that Cyfred was insolvent, Cyfred moved for partial summary judgment as to the setoff issue. The burden
therefore shifted to the Homeowners to set forth specific facts showing there to be a genuine issue of material fact for
trial. Id. To defend their argument as to the burden on summary judgment, the Homeowners cite a string of cases to
suggest that it was Cyfred’s burden “to show that there were no genuine issues of material facts that any of the
equitable exceptions did not apply.” Appellants’ First Am. Br at 22. Yet, all the authorities they cite in defense of
their argument involve the burden placed on a moving party when the non-moving party has alleged certain affirmative
defenses. See Potter Bank & Tr. Co. v. Massey, 171 N.Y.S.2d 27, 29 (Sup. Ct. 1958); Coral Wood Page, Inc. v. GRE
Coral Wood, LP, 71 So. 3d 251, 253 (Fla. Dist. Ct. App. 2011); Mathews v. Glacier Gen. Assurance Co., 603 P.2d
232, 237-38 (Mont. 1979). There is therefore no procedural parallel between those cases and the instant appeal
because the Homeowners did not raise setoff as an affirmative defense or raise Cyfred’s supposed insolvency in their
complaint.
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                                      Page 10 of 25


insolvent; and (2) allow a contingent unliquidated claim for setoff to be pleaded as a permissive

counterclaim. On these two issues, the Homeowners argue there are genuine issues of material

fact as to Cyfred’s insolvency and that the trial court erroneously determined the Homeowners

could not avail of Rule 13(b). Appellants’ First Am. Br. at 19-20. Cyfred, on other hand, contends

the Homeowners do not have a “colorable claim to the attorney’s fees underlying their setoff

claims,” and that even if they did, the insolvency exception does not apply because Cyfred is

solvent. Appellee’s Br. at 22, 28-30 (Nov. 7, 2019). They also argue the Homeowners could not

rely on Rule 13(b) since they brought their claim for setoff as an originating claim. Id. at 37-39.

We agree with Cyfred and find that summary judgment was proper, that the Homeowners’ claim

for setoff fails as a matter of law, and there is no basis for applying either exception advanced by

the Homeowners.10

        1. Standard for summary judgment

[16]    Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Guam R.

Civ. P. 56(c); see also Camacho, 2017 Guam 16 ¶ 12. “A genuine issue of material fact exists

when there is sufficient evidence to establish a factual dispute that must be resolved by a fact-

finder.” Camacho, 2017 Guam 16 ¶ 12 (citing Iizuka Corp. v. Kawasho Int’l (Guam), Inc., 1997

Guam 10 ¶ 7 (per curiam)).




          10
             Because summary judgment was proper, Cyfred’s motion to set aside the non-judicial foreclosure sales
and foreclosure deeds Cyfred conducted on twelve lots after the preliminary injunction was lifted is moot.
Furthermore, unlike in Sananap II, we need not dispose of this motion to protect our appellate jurisdiction, as the
Homeowners allege, because we would have jurisdiction otherwise, see 48 U.S.C.A. § 1424-1(a)(2) (Westlaw through
Pub. L. 117-57 (2021)); 7 GCA §§ 3107, 3108(a) (2005), and the matter on appeal primarily concerns the grant of
partial summary judgment, not the grant or denial of injunctive relief.
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                         Page 11 of 25


[17]    In reviewing a motion for summary judgment, “[the] court must view the evidence and

draw inferences in a light most favorable to the non-movant.” Id. ¶ 13 (quoting Gov’t of Guam v.

Gutierrez, 2015 Guam 8 ¶ 26); Nat’l Union, 2015 Guam 7 ¶ 32 (quoting Guam Resorts, Inc. v.

G.C. Corp., 2013 Guam 18 ¶ 36). “If the movant can demonstrate that there are no genuine issues

of material fact, the non-movant cannot merely rely on allegations contained in the complaint . . .

.” Edwards v. Pac. Fin. Corp., 2000 Guam 27 ¶ 7 (citing Iizuka Corp., 1997 Guam 10 ¶ 8). The

movant may “[satisfy] and discharge[] its burden by establishing the absence of evidence to

support the non-moving party’s case.” Kim v. Hong, 1997 Guam 11 ¶ 6 (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 325 (1986)). If the movant discharges its burden, the non-movant “must

produce at least some significant probative evidence tending to support the complaint.” Edwards,

2000 Guam 27 ¶ 7 (citing Iizuka Corp., 1997 Guam 10 ¶ 8). “If the non-movant ‘fails to make a

showing sufficient to establish the existence of an essential element to that party’s case on which

that party will bear the burden of proof at trial,’ then the movant is entitled to a judgment as a

matter of law.” Camacho, 2017 Guam 16 ¶ 13 (quoting Alvarez v. Atalig, Civ. No. 89-00010A,

S.C. Civ. No. 0488-87, 1990 WL 320760, at *2 (D. Guam App. Div. Jan 26, 1990)).

        2. Summary judgment was proper because the Homeowners’ claim for setoff fails as
           a matter of law

[18]    Setoff or offset is a doctrine grounded in equity “requiring that the demands of mutually

indebted parties be set off against each other and that only the balance be recovered in a judicial

proceeding by one party against the other.” 20 Am. Jur. 2d Counterclaim, Recoupment, Etc. § 6

(Nov. 2021 Update); see also 80 C.J.S. Set-off and Counterclaim § 3 (Nov. 2021 Update) (“[Setoff]

allows parties that owe mutual debts to each other to assert amounts owed, subtract one from the

other, and pay only the balance.”); Hoffman v. Gleason, 107 F.2d 101, 103 (6th Cir. 1940). The

doctrine allows entities that owe debts to each other to apply their mutual debts, “thereby avoiding
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                          Page 12 of 25


‘the absurdity of making A pay B when B owes A.’” Newbery Corp. v. Fireman’s Fund Ins. Co.,

95 F.3d 1392, 1398 (9th Cir. 1996) (quoting Citizens Bank of Md. v. Strumpf, 516 U.S. 16, 18

(1995)); see also Hack v Stang, No. 13-cv-5713 (AJN), 2015 WL 5139128, at *3 (S.D.N.Y. Sept.

1, 2015). Because of its application, it is generally understood as “a rule of convenience.”

Hoffman, 107 F.2d at 103.

[19]    Unlike the doctrine of recoupment, under which debts between two parties arise out of the

same transaction, “[i]n set-off, the mutual debts arise from different transactions.” Malinowski v.

N.Y. State Dep’t of Lab., 156 F.3d 131, 133 (2d Cir. 1998). Therefore, “[s]etoff requires mutuality

of the parties, such that ‘debts and credits are mutual when they are due to and from same person

in same capacity.’” Jordet v. Jordet, 2012 ND 231, ¶ 8, 823 N.W.2d 512, 516 (quoting Collection

Ctr., Inc. v. Bydal, 2011 ND 63, ¶ 44, 795 N.W.2d 667, 680); see also 80 C.J.S. Set-off and

Counterclaim § 66 (Nov. 2021 Update) (“Set-off requires mutuality of the parties, with cross

demands for money existing between the parties.” (footnotes omitted)); Newbery Corp., 95 F.3d

at 1398 (“The defining characteristic of setoff is that ‘the mutual debt and claim . . . are generally

those arising from different transactions.’” (quoting 4 Collier on Bankruptcy ¶ 553.03, at 553-14

(15th ed. 1995))). If the debts between two parties are not mutual, then setoff is generally

inapplicable. See Hack, 2015 WL 5139128, at *5 n.2; Millenium Env’t, Inc. v. City of Long Beach

of State of N.Y., 827 N.Y.S.2d 171, 175 (App. Div. 2006). Such rationale is not difficult to deduce;

applying setoff for non-mutual debts would be counterintuitive.

[20]    Without any recognized exception or statute to the contrary, “as a general rule . . .

unliquidated damages cannot be the subject of set-off.” Winder v. Caldwell, 55 U.S. 434, 443

(1852); see also United States v. Robeson, 34 U.S. 319, 325 (1835) (“[A] claim for unliquidated

damages cannot be pleaded by way of set-off, in an action between individuals . . . .”); Warren,
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                           Page 13 of 25


Little & Lund, Inc. v. Max J. Kuney Co., 796 P.2d 1263, 1264 (Wash. 1990) (en banc) (“[T]he

general rule is that unliquidated legal damages cannot be set off either at law or in equity, in the

absence of statute.” (quoting Sinclair Refin. Co. v. Midland Oil Co., 55 F.2d 42, 47 (4th Cir.

1932))); Spodek v. Park Prop. Dev. Assocs., 693 N.Y.S.2d 199, 200 (App. Div. 1999) (“[T]here is

no right to set off a possible, unliquidated liability against a liquidated claim that is due and

payable.”); Marks v. Spitz, 4 F.R.D. 348, 350 (D. Mass. 1945) (“The [setoff] claim must be

liquidated or capable of liquidation . . . .”); Hoffman, 107 F.2d at 104 (“It is generally true that

unliquidated damages cannot be the subject of set-off.”). This is because “[t]he right of set-off is

a natural equity where there are cross demands so that one debt should compensate the other and

so that the balance, alone, should be paid by the party who owes the larger debt.” Hoffman, 107

F.2d at 103. Unliquidated or disputed damages arising from a breach of contract are not considered

mutual debts under the setoff doctrine. See Teledyne Mid-America Corp. v. HOH Corp., 486 F.2d

987, 992 (9th Cir. 1973) (“By the weight of modern authority, however, a disputed counterclaim

or setoff is sufficient to render an entire transaction ‘unliquidated’ . . . .” (quoting 1 Williston, A

Treatise on the Law of Contracts § 129 (3d ed. 1957))); Duncan v. Lyon, 3 Johns. Ch. 351, 357-

58 (N.Y. Ch. 1818) (setoff inappropriate where one of demanded payments was for wrong or injury

rather than liquidated debt due). Thus, a claim for setoff must be liquidated, meaning, it “can be

precisely determined by operation of law or by the terms of the parties’ agreement” or “has been

determined in a judicial proceeding.” Claim (liquidated claim), Black’s Law Dictionary (11th ed.

2019); see also Slack v. Wilshire Ins. Co., 187 F.3d 1070, 1074-75 (9th Cir. 1999) (holding that a

liquidated debt is “readily determinable,” but if extensive hearing required to determine amount of

debt, it is unliquidated).
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                           Page 14 of 25


[21]    Related to the rule that unliquidated claims or debts cannot be the subject of setoff is the

rule on contingent claims—claims that have not yet accrued and depend on some future event that

may never happen. See Contingent, Black’s Law Dictionary (11th ed. 2019). Because they are

unliquidated, “[a] contingent or unmatured obligation which is not presently enforceable cannot

be the subject of set-off.” 80 C.J.S. Set-off and Counterclaim § 3; see also FDIC v. Liberty Nat’l

Bank & Tr. Co., 806 F.2d 961, 968 (10th Cir. 1986) (“[I]t appears to be the general rule that

contingent claims are not a proper subject of setoff.”); City of Milwaukee v. Milwaukee Civic Devs.,

Inc., 239 N.W.2d 44, 51 (Wis. 1976) (“The general law of recoupment and set-off does not

embrace contingent claims . . . .”); Termini v. John Arthur Exhibitions, Inc., 169 N.Y.S.2d 584,

588 (Sup. Ct. 1957) (“‘[A] possible but unestablished liability, unliquidated in amount’ may not

be pleaded as an offset to a liquidated claim that is due and payable.” (quoting Dunn v. Uvalde

Asphalt Paving Co., 67 N.E. 439, 440 (N.Y. 1903))). In explaining the rationale behind this rule,

New York’s highest court stated:

        [T]here can be no such thing as a right to “set off” a possible but unestablished
        liability unliquidated in amount, against a liquidated legal claim that is due and
        payable. This is as obviously impracticable in equity as in law. One of the
        essentials of equitable set-off is that the demand of the party claiming the right must
        be due at the time when the ground for equitable intervention arises.

Dunn, 67 N.E. at 440.

[22]    Under these general rules for setoff, the trial court did not err when it held that the

Homeowners may not assert a setoff because its claims were unliquidated, contingent on other

litigation, and involved non-mutual parties, while the debt the Homeowners owe Cyfred is

liquidated. Rather than explaining its argument in terms of whether the Homeowners’ claims for

setoff were unliquidated, contingent, or non-mutual, Cyfred argues the trial court’s grant of partial

summary judgment was proper because the Homeowners “never had a colorable claim to the
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                                           Page 15 of 25


attorney’s fees underlying their setoff claims.”11 Appellee’s Br. at 22. These arguments are similar

to the trial court’s findings but phrased differently; yet the undisputed facts to support the trial

court’s findings are clear.

[23]     First, the Homeowners’ claim is unliquidated. In their complaint, the Homeowners

suggested that Cyfred owed them more than $100,000 in attorney’s fees and costs for UPIC I and

UPIC II, and potential attorney’s fees for Superior Court Case No. CV0426-18. Both UPIC I and

UPIC II, which were brought by only some of the Homeowners, have been dismissed and closed.

And in UPIC I, the trial court specifically determined that the plaintiffs, some of whom comprise

the Homeowners here, were not prevailing parties entitled to an award of attorney’s fees. There

will also be a question of whether attorney’s fees were incurred on behalf of the Homeowners here

and some but not all the Homeowners in CV0426-18, which is still pending before the Superior

Court. Because the Homeowners’ setoff claim for attorney’s fees are still in dispute and are not

readily determinable, they are unliquidated and cannot be the subject of setoff, absent an exception.

See Hoffman, 107 F.2d at 103-04.

[24]     Second, the Homeowners’ unliquidated claim is contingent.                            The validity of the

Homeowners’ claimed setoff remains contingent on the outcome of CV0426-18, which is still

pending before the Superior Court. Cyfred referenced a decision in CV0426-18, not part of the

record on appeal, and suggested that the “trial court granted Cyfred summary judgment on all

counts” in its favor.12 Appellee’s Br. at 22. This is not true, as the trial court there noted in a


         11
             On appeal, Cyfred argues an alternative ground for the holding of the trial court, that is, the Homeowners’
have unclean hands and are therefore not entitled to equitable relief. Appellee’s Br. at 24. While we may affirm
summary judgment on those alternative grounds argued by Cyfred, we need not address them here issue because: (1)
the record here is insufficient to support the application of the doctrine of unclean hands, and it was not considered by
the trial court; and (2) summary judgment was proper on the initial grounds advanced by Cyfred.
         12
           We caution the parties that they should be careful in including in the excerpts of record or supplemental
excerpts of record items that are not part of the record on appeal, as doing so may be a violation of Guam Rule of
Appellate Procedure 15.
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                                     Page 16 of 25


separate decision it granted only partial summary judgment, and other live claims remained

between Cyfred and the plaintiffs in that action. See Peter v. Gill, CV0426-18 (Dec. & Order

Def.’s Mot. Entry J. (Apr. 27, 2020)).13 Nonetheless, the Homeowners’ claimed setoff as it relates

to the attorney’s fees it may be awarded in CV0426-18 is contingent.

[25]    Third, the Homeowners’ claim is non-mutual. In their complaint, the Homeowners alleged

they were owed attorney’s fees and costs for UPIC I and UPIC II, and potential attorney’s fees in

CV0426-18. All these cases involve persons whose first lots had title issues, while this case

involves persons affected by Cyfred’s attempt to foreclose on the second lots. Though the groups

have some overlap, there is not complete mutuality. And if the debts between two parties are not

mutual, then setoff is inapplicable. See 80 C.J.S. Set-off and Counterclaim § 66 (“Set-off requires

mutuality of the parties, with cross demands for money existing between the parties.” (footnotes

omitted)); see also Hack, 2015 WL 5139128, at *5 n.2; Millenium Env’t., 827 N.Y.S.2d at 175.

        3. Exceptions to the general rules of setoff

[26]    Because the Homeowners’ claims for setoff were unliquidated, non-mutual, and

contingent—determinations by the trial court they do not dispute—the Homeowners contend that

either of two exceptions should apply. First, calling the exception an “equitable exception” to the

common law rules on setoff or the “old rule,” they allege that setoff of unliquidated damages

should be allowed when the party it is asserted against is insolvent. Appellants’ First Am. Br. at

23-31. Second, they allege that a contingent unliquidated claim should be allowed as a setoff under

Rule 13(b), which they refer to as the “new rule.” Id. at 43-50. In so arguing, the Homeowners

allege that should the old rule apply, there were issues of material fact as to the trial court’s finding



        13
              We take judicial notice of this decision and the pending nature of CV0426-18. See Guam R. Evid. 201;
see also Corpuz, 2019 Guam 1 ¶ 4 n.2; In re N.A., 2001 Guam 7 ¶ 58 (“It is proper to take judicial notice of court
files.” (citing In re S.S., 334 N.W.2d at 61)).
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                          Page 17 of 25


that Cyfred was a solvent entity, thus precluding a grant of partial summary judgment. Id. at 31-

34. And, if the new rule applied, the Homeowners argue the trial court erroneously determined as

a matter of law that they could not rely on Rule 13(b) to advance their claims. Id. at 49. In

response, Cyfred argues the insolvency exception does not apply because it is solvent and that the

Homeowners cannot rely on Rule 13(b) since they had brought their claim for setoff as an

originating claim and not as a counterclaim. See Appellee’s Br. at 28-30, 37-39. We agree with

Cyfred on these two issues.

        4. The insolvency exception

[27]    While unliquidated damages as a general matter cannot be the subject of a setoff, the United

States Supreme Court recognized that “insolvency of the party against whom the set-off is claimed

is a sufficient ground for equitable interference.” N. Chi. Rolling-Mill Co. v. St. Louis Ore & Steel

Co., 152 U.S. 596, 616 (1894). Many jurisdictions have allowed setoff of an unliquidated claim

against a liquidated claim if the party against whom the setoff is asserted is insolvent. See Warren,

Little & Lund, 796 P.2d at 1264 (listing cases); Sinclair Refin., 55 F.2d at 47; Hoffman, 107 F.2d

at 103-04; Nutter v. Occidental Petroleum Land & Dev. Corp., 573 P.2d 532, 534 (Ariz. Ct. App.

1977); S. Sur. Co. of N.Y. v. Maney, 121 P.2d 295, 298 (Okla. 1941). In Warren, Little & Lund,

Inc. v. Max J. Kuney Co., 796 P.2d 1263 (Wash. 1990), the Washington Supreme Court stated: “In

the absence of insolvency or some other special ground for equitable relief, the general rule is that

unliquidated legal damages cannot be set off either at law or in equity, in the absence of statute.”

796 P.2d at 1264 (quoting Sinclair Refin., 55 F.2d at 47). The insolvency of the party against

whom a setoff is claimed is a sufficient ground to offset those claims otherwise disallowed because

they are unliquidated. Nutter, 573 P.2d at 534. Under these circumstances, setoff rests in equity

and benefits a party who otherwise has little to no chance of recovering on a debt. See N. Chi.
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                                        Page 18 of 25


Rolling-Mill, 152 U.S. at 616. Given the weight of authority, we adopt the insolvency exception

as explained in Warren, Little & Lund and hold that setoff of an unliquidated claim may be

permitted when the party it is asserted against is insolvent.14

         5. Under the insolvency exception, summary judgment was still proper

[28]     In the Summary Judgment Order, the trial court assumed that the insolvency exception

applied but found that Cyfred was solvent and the Homeowners offered no substantiated evidence

to the contrary. The Homeowners allege this was error because there were genuine issues of

material fact as to Cyfred’s solvency.15 See Appellants’ First Am. Br. at 30-31. We disagree with

the Homeowners because they failed to set forth specific facts and substantiated evidence to

support Cyfred’s insolvency.

[29]     Under Guam law, a person is insolvent if he “has ceased to pay his debts in the ordinary

course of business or cannot pay his debts as they become due or is insolvent within the meaning

of the federal bankruptcy law.” 13 GCA § 1201(23) (2005); see also Insolvent, Black’s Law

Dictionary (11th ed. 2019) (defining “insolvent” as “having liabilities that exceed the value of

assets; having stopped paying debts in the ordinary course of business or being unable to pay them



         14
            The Homeowners ask the court to adopt the insolvency exception as set forth in Warren, Little & Lund and
allow setoff of unliquidated claims, though they go further in their brief and suggest the rule should also apply to
contingent and non-mutual claims. Appellants’ First Am. Br. at 26. The Homeowners, however, provide no
significant authority to adopt a rule broader than the exception explained in Warren, Little & Lund, which is limited
to unliquidated claims. See 796 P.2d at 1266. Furthermore, the Homeowners incorrectly suggest the insolvency
exception as explained in North Chicago Rolling-Mill Co. v. St. Louis Ore & Steel Co., 152 U.S. 596 (1894), applies
to non-mutual claims. See Appellants’ First Am. Br. at 29 (stating that term “wholly disconnected transactions” in
North Chicago Rolling-Mill meant “non-mutual”). North Chicago Rolling-Mill does not stand for this proposition.
         15
          The Homeowners alternatively allege that summary judgment was improper because Cyfred itself did not
show as a matter of law that the Homeowners were not entitled to offset their claims under the insolvency exception.
See Appellants’ First Am. Br. at 30. As explained in footnote 9 above, the Homeowners confuse the burden-shifting
mechanism; it was their burden to raise genuine issues of material fact to preclude summary judgment. And even if
Cyfred were required to establish its solvency to some degree, it need only point to the complete lack of evidence
from the Homeowners in support of their allegations of Cyfred’s insolvency. See Guam Sanko Transp., Inc. v. Pac.
Modair Corp., 2012 Guam 2 ¶ 7 (“The moving party can satisfy and discharge its burden merely by showing there is
an absence of evidence to support the non-moving party’s case.” (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325
(1986))).
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                          Page 19 of 25


as they fall due”). And under the federal bankruptcy law, a corporation is considered insolvent if

its debts exceed the fair value of its property. 11 U.S.C.A. § 101(32)(A) (Westlaw through Pub.

L. 117-57 (2021)).

[30]    Rather than offering substantiated evidence to raise issues of fact that Cyfred was insolvent

within either meaning explained in 13 GCA § 1201(23), the Homeowners recounted in its

opposition to Cyfred’s motion for partial summary judgment a history of Cyfred’s purported

attempts to evade judgments in prior cases, and Cyfred’s attempts at bankruptcy before 2011. In

support, the Homeowners attached as an exhibit to its opposition to Cyfred’s motion for partial

summary judgment a complaint filed in 2011 in Superior Court Case No. CV0706-11, purporting

to offer facts to suggest that Cyfred is insolvent. But on the central definition of whether Cyfred

stopped paying its debts, could not pay its debts, or was insolvent under the federal bankruptcy

law, when the Homeowners alleged the setoff of attorney’s fees in 2018, they offered no

substantiated evidence. As the trial court noted, the alleged facts which the Homeowners use as

an attempt to create a material factual dispute about Cyfred’s solvency predate the 2013 settlement

agreement. Even on appeal, the only factual dispute the Homeowners raise is that “Cyfred’s debts

probably were at least $281,661.91 and the value of its property probably was . . . around $168,000,

which would make it insolvent under Guam Law.” Appellants’ First Am. Br. at 31. Such

allegations are speculative and are not enough to raise a genuine issue of material fact that would

preclude the grant of summary judgment.

[31]    The established undisputed facts also reveal that Cyfred is likely solvent. Cyfred holds the

mortgages to the second lots it seeks to foreclose and has foreclosed on some second lots, which

Cyfred bought at non-judicial foreclosure sales. And the record indicates that “[t]here is no

outstanding award of any kind and no judgment for attorney’s fees whatsoever which is currently
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                          Page 20 of 25


owed by Cyfred to any of the [Homeowners] in any action or in any court.” RA, tab 56 at 2 (Decl.

Francis Gill). Thus, the Homeowners cannot demonstrate that Cyfred has stopped paying its debts,

i.e., the alleged attorney’s fees, in the ordinary course of business or cannot pay its debts as they

become due. And even if some evidence were proffered, so the Homeowners could create a factual

dispute about Cyfred’s solvency, the exception does not overcome the general rule that setoff is

inappropriate if the parties are not mutual or if the amounts are contingent. As discussed, the

Homeowners’ alleged setoffs are not just unliquidated, but also contingent and non-mutual, and

they present no arguments or authority on how application of the insolvency exception in their

favor would overcome these other barriers to setoff.

        6. The Homeowners could not rely on Rule 13(b)

[32]    The Homeowners also contend that, under what they refer to as the “new rule” elucidated

in Warren, Little & Lund, a contingent, unliquidated, non-mutual claim should be allowed as a

setoff under Rule 13(b). Appellants’ First Am. Br. at 43-50. In so arguing, the Homeowners allege

the trial court erroneously determined that they could not rely on Rule 13(b) to advance their

claims. In response, Cyfred argues that Rule 13(b) involves permissive counterclaims and is

inapplicable under the circumstances. Appellee’s Br. at 37-39. We agree with Cyfred because the

Homeowners’ reliance on Warren, Little & Lund is inappropriate for two reasons. First, there is

no procedural parallel between Warren, Little & Lund (or other cases cited by the Homeowners)

and the current matter; and second, even if Rule 13(b) were construed to benefit the Homeowners

in advancing their contingent and unliquidated claims, it still fails to overcome the requirement of

mutuality of the parties to validly assert a setoff.

[33]    In Warren, Little & Lund, the defendant sought by permissive counterclaim a setoff that

was contingent and unliquidated against the plaintiff’s liquidated claim. 796 P.2d at 1264. Relying
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                            Page 21 of 25


on its own Rule of Civil Procedure 13(b) (“CR 13(b)”), the Washington counterpart to our Rule

13(b), the court held that “a contingent unliquidated counterclaim may be pleaded as a setoff unless

the plaintiff can show prejudice or the court finds the counterclaim would make the proceedings

unwieldy.”     Id. at 1265-66.     The court reasoned that allowing the pleading of contingent

unliquidated counterclaims furthers the objective of CR 13(b) and its counterpart federal rule “to

provide complete relief to the parties, to conserve judicial resources and to avoid the proliferation

of lawsuits.” Id. at 1266 (quoting Tallman v. Durussel, 721 P.2d 985, 988 (Wash. Ct. App. 1986)).

[34]    While the provision for permissive counterclaims in Rule 13(b) mirrors CR 13(b) and the

counterpart federal rule, there is no procedural parallel between Warren, Little & Lund and this

matter. The Homeowners recognize the procedural flaw in their reliance on Rule 13(b) and

recognize they could have alleged their setoff claims as permissive counterclaims had Cyfred

brought original actions against them, i.e., judicial foreclosures. Appellants’ First Am. Br. at 49.

This may be true; however, the Homeowners here asserted the setoff of an admittedly contingent,

unliquidated, non-mutual claim as an original action, not as a permissive counterclaim. Rule 13(b)

and the central holding of Warren, Little & Lund is therefore unavailable to the Homeowners as a

method to preclude summary judgment under the circumstances. Even if we were to reimagine

the Homeowners’ action as a permissive counterclaim and adopt the holding in Warren, Little &

Lund, so that a contingent, unliquidated counterclaim may be pleaded as a setoff, the Homeowners

still fail to overcome the requirement there be mutuality of the parties for a setoff to be permissible.

See supra Part IV(A)(2).

B. The Trial Court Did Not Abuse its Discretion in Denying the Homeowner’s
   Reconsideration Motion

[35]    As for the Reconsideration Order, the Homeowners maintain the trial court erred in

refusing to find applicable other grounds for their setoff claim; specifically, that Cyfred’s ability
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                       Page 22 of 25


to become insolvent is a special ground for equitable relief allowing setoff and their claim of

equitable estoppel. Appellants’ First Am. Br at 19. Neither argument is a sufficient basis for

reconsideration. Thus, the trial court did not abuse its discretion in denying the reconsideration

motion.

[36]    We have adopted three instances that each justify reconsideration under Guam Rule of

Civil Procedure 59(e), which include situations “where the trial court: (1) is presented with new

evidence; (2) committed clear error or the decision was manifestly unjust[;] or (3) if there is an

intervening change in controlling law.” Camacho, 2017 Guam 16 ¶ 39 (alteration in original)

(quoting DFS Guam, 2014 Guam 12 ¶ 21). “Clear error is found where the appellate court

determines that a trial court could not rationally have decided as it did.” DFS Guam, 2014 Guam

12 ¶ 22.

[37]    In their reconsideration motion and on appeal, the Homeowners suggest that Cyfred’s

demonstrated ability to become insolvent quickly or improperly is a special ground for equitable

relief allowing setoff. RA, tab 78 at 4-6 (Pls.’ Mem. Supp. Mot. New Trial, or, in Alternative,

Recons., Mar. 22, 2019); Appellants’ First Am. Br. at 19, 27 & n.10. In support, the Homeowners

offered no case law or authority— either before the trial court or this court—providing for the

creation of a new equitable exception that allows setoff of an unliquidated claim against a

potentially insolvent party, rather than an insolvent party. And in their opposition to Cyfred’s

motion for partial summary judgment, the Homeowners were unclear of the existence of such an

exception, stating that Cyfred’s “ability to become insolvent quickly” was “probably a special

ground for equitable relief.” RA, tab 63 at 13 (Pls.’ Mem. Opp’n Def.’s Mot. Partial Summ. J.,

Feb. 8, 2019) (emphasis added).
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                                         Page 23 of 25


[38]     The Homeowners’ suggestion on appeal that “the lack of case law” was not an appropriate

reason for the trial court to deny application of the equitable exception ignores that such an

exception was limited in application against insolvent parties rather than those who are potentially

insolvent or can become insolvent. Because the Homeowners’ argument of an alternative ground

for equitable relief is a supplement and repeat of arguments made before the trial court about

Cyfred’s alleged insolvency, it is not a sufficient basis for reconsideration. See Lujan v. Estate of

Rosario, 2016 Guam 28 ¶ 14 (“Rule 59(e) motions are both ‘procedurally and substantively

deficient’ if they simply reiterate in greater detail arguments previously made before the court.”

(quoting Maquera, 2001 Guam 20 ¶ 9)). It was not an abuse of discretion for the trial court to

deny reconsideration on this basis because the Homeowners provided no authority to support the

application of an equitable exception.

[39]     The Homeowners also allege that the trial court, in considering their reconsideration

motion, “erroneously misapprehended what needed to be pleaded as to equitable estoppel and

erroneously determined that they were not entitled to assert such bar because it was inadequately

pleaded.”16 Appellants’ First Am. Br. at 35. The trial court’s determinations of this issue,17

however, may have been improper because “[m]otions made under Rule 59(e) are aimed at

reconsideration, not initial consideration, and thus cannot be used to present a new legal theory,



         16
            In summary, the Homeowners’ estoppel claim is that Cyfred should be estopped from conducting non-
judicial foreclosures because it had represented to them that it would undertake judicial rather than non-judicial
foreclosures. See Appellants’ First Am. Br. at 36-38.
         17
             In their opposition to Cyfred’s motion for partial summary judgment, the Homeowners stated they
“asserted their equitable estoppel contentions only as an alternative basis to stay the nonjudicial foreclosures and/or
[to] set aside those that had been conducted after such estoppel.” RA, tab 63 at 13-14 (Pls.’ Mem. Opp’n Def.’s Mot.
Partial Summ. J., Feb. 8, 2019). The Homeowners also stated that “[t]hey did not assert [the equitable estoppel claims]
offensively, to obtain any damages. They asserted them defensively, to avoid the nonjudicial foreclosure sales.” Id.
at 14. And because the trial court had issued a stay of the foreclosures, the Homeowners suggested that their estoppel
arguments may be “moot because th[e] Court already granted such stay.” Id. Relying on these representations, the
trial court declined to consider the Homeowners’ claim for estoppel in its Summary Judgment Order. See RA, tab 73
at 4 n.2 (Summ. J. Order).
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                          Page 24 of 25


raise arguments for the first time, or present evidence for the first time when they could have

reasonably been raised earlier.” Estate of Rosario, 2016 Guam 28 ¶ 14 (quoting Maquera, 2001

Guam 20 ¶ 9). The trial court did not err in denying the Homeowner’s reconsideration motion on

this basis.

[40]    “Equitable estoppel is defined as [t]he doctrine by which a person may be precluded by his

act or conduct, or silence when it is his duty to speak, from asserting a right which he would

otherwise have had.” Mobil Oil Guam, Inc. v. Young Ha Lee, 2004 Guam 9 ¶ 24 (alteration in

original) (quoting Heskett v. Paulig, 722 N.E.2d 142, 145-46 (Ohio Ct. App. 1999)). To assert

equitable estoppel, parties have the burden of satisfying these four elements:

        (1) the party to be estopped must be apprised of the facts;

        (2) he must intend that his conduct will be acted upon, or act in such a manner that
            the party asserting the estoppel could reasonably believe that he intended his
            conduct to be acted upon;

        (3) the party asserting the estoppel must be ignorant of the true state of the facts;
            and

        (4) he must rely upon the conduct to his injury.

Id. ¶ 24 (quoting Crestline Mobile Homes Mfg. Co. v. Pac. Fin. Corp., 356 P.2d 192, 195-96 (Cal.

1960) (in bank)).

[41]    Because the undisputed facts show that Cyfred had the option under the notes and

mortgages it had with each of the Homeowners to foreclose by non-judicial foreclosure on the

second lots if a default occurs, the trial court properly determined the Homeowners “have failed

to allege they were ‘ignorant of the true state of the facts’” and thus cannot meet the requirements

to assert equitable estoppel. RA, tab 89 at 7 (Dec. & Order Mot. New Trial, or, in Alternative,

Recons., June 20, 2019). Given the rational basis for the trial court’s decision, it did not abuse its

discretion in denying the Homeowners’ reconsideration motion.
Waathdad v. Cyfred, Ltd., 2021 Guam 24, Opinion                                    Page 25 of 25


                                          V. CONCLUSION

[42]    We AFFIRM the grant of partial summary judgment and all the related orders originating

from it.




                    /s/                                              /s/
            ROBERT J. TORRES                              KATHERINE A. MARAMAN
             Associate Justice                                Associate Justice



                                                   /s/
                                       F. PHILIP CARBULLIDO
                                             Chief Justice